The decree of the court below having been reversed and one here rendered, the costs of the suit in the court below, as well as the costs of appeal, should be covered by our decree.
Upon consideration, it is the decision of the court that the costs of appeal in this court and in the court below be taxed against the appellee; and the costs of suit in the court below be taxed one-half against the complainant, O. T. Martin, and one-half against respondent, Claudia Simms, as executrix; all costs taxed against the executrix to be payable from the estate of the decedent.
Let execution issue accordingly.
Opinion modified, and application overruled.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.